UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2243


LISA MARIE KERR,

                    Plaintiff - Appellant,

             v.

MARSHALL UNIVERSITY BOARD OF GOVERNORS; GENE BRETT
KUHN; JUDITH SOUTHARD; SANDRA BAILEY; TERESA EAGLE; LISA
HEATON; DAVID PITTENGER,

                    Defendants - Appellees.


                                      No. 18-1195


LISA MARIE KERR,

                    Plaintiff - Appellant,

             v.

MARSHALL UNIVERSITY BOARD OF GOVERNORS; GENE BRETT
KUHN; JUDITH SOUTHARD; SANDRA BAILEY; TERESA EAGLE; LISA
HEATON, and; DAVID PITTENGER,

                    Defendants - Appellees.



Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:14-cv-12333; 2:16-cv-
06589)
Submitted: August 23, 2018                                        Decided: August 28, 2018


Before GREGORY, Chief Judge, and TRAXLER and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Marie Kerr, Appellant Pro Se. John Andrew Hess, STEPTOE & JOHNSON PLLC,
Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Lisa Marie Kerr appeals the district court’s order adopting the magistrate judge’s

recommendation and dismissing her July 2016 complaint pursuant to Fed. R. Civ. P.

12(b)(6). Kerr also appeals the district court’s order denying her motion to reopen the

judgment in her 2014 action, pursuant to Fed. R. Civ. P. 60(b), and for leave to amend

her 2014 complaint, pursuant to Fed. R. Civ. P. 15(a)(2). We have reviewed the records

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.    Kerr v. Marshall Univ. Bd. of Governors, No. 2:16-cv-06589 (S.D.W. Va.

Sept. 21, 2017); Kerr v. Marshall Univ. Bd. of Governors, No. 2:14-cv-12333 (S.D.W.

Va. Feb. 16, 2018). We deny Defendants’ motion to deem frivolous Kerr’s appeal in No.

17-2243 and deny Kerr’s motion for sanctions. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             3